TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00709-CR


Paul Glen McDonald, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 07-1116-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Paul Glen McDonald pleaded guilty to possession of a controlled substance
and, in accordance with a plea agreement, was sentenced to two years in jail, probated for four years. 
After the trial court granted the State's motion to revoke his probation, appellant filed a notice of
appeal.  However, the trial court has certified that the cause is a plea-bargain case and that appellant
has no right of appeal.  Thus, the appeal is dismissed.  See Tex. R. App. P. 25.2(d).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   May 1, 2009
Do Not Publish